                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                CASE NO. 5:20-CR-00142-M

UNITED STATES OF AMERICA                        )
                                                )
               V.                               )                           ORDER
                                                )
ADAM LEE MCREE also known as                    )
KEVIN KEITH VAUGHN                              )

       This matter is before the court sua sponte for case management. The court held a status

conference for counsel of record on August 20, 2021 [DE-142]. At the request of defense

counsel, all pro se motions previously filed are deemed WITHDRAWN. Now that Defendant is

represented by counsel, the court will no longer accept motions filed directly by Defendant.

Going forward all documents sent by Defendant to the court will be docketed as correspondence

and made available to defense counsel for review. Any pro se motion for new counsel filed by

Defendant must clearly indicate such in the title of the document.

       Defense counsel represented at the status conference that they intend to file a motion to

suppress. They shall do so on or before October 12, 202 1. The court will thereafter issue an order

for briefing and status conference in accordance with its Practice Preferences and Procedures, §

IV.D. This matter is set for trial at the criminal term of court commencing on November 16,

2021 , before the undersigned. Any motions to continue shall be filed at least seven (7) business

days prior to the deadline or session, absent exigent circumstances.

       The purpose of this continuance is to provide adequate time for new counsel to obtain

outstanding discovery, familiarize themselves with Defendant's case, and to ensure effective

representation. The ends of justice served by the granting of this continuance outweigh the best

interests of the public and the Defendant in a speedy trial. For this reason, the resulting period of




          Case 5:20-cr-00142-M Document 143 Filed 08/20/21 Page 1 of 2
delay will be excludable in computing the time within which the trial must commence. 18 U.S.C.

§ 3161(h)(7)(A).              i:
       SO ORDERED this 2,i)      day of August, 2021 .



                                         ~ CHARDE. MYERS
                                                   ZfV11~r~
                                                         II
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                              2
         Case 5:20-cr-00142-M Document 143 Filed 08/20/21 Page 2 of 2
